
	
		I
		112th CONGRESS
		1st Session
		H. R. 1065
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2011
			Mr. Buchanan (for
			 himself, Mr. Rogers of Kentucky,
			 Mr. Markey,
			 Mrs. Bono Mack,
			 Mr. Mica, Mr. Deutch, Mr.
			 Diaz-Balart, Ms. Brown of
			 Florida, Mr. Stutzman,
			 Mr. Cooper,
			 Ms. Richardson,
			 Mr. Lynch,
			 Mr. Miller of Florida,
			 Mr. Berg, Mr. Nugent, Mr.
			 Crenshaw, Mr. Wilson of South
			 Carolina, Mr. Guthrie,
			 Mr. Lewis of California,
			 Ms. Wilson of Florida,
			 Ms. Wasserman Schultz,
			 Mr. Rivera,
			 Mr. McNerney,
			 Mr. Tipton,
			 Mr. Rooney,
			 Ms. Ros-Lehtinen,
			 Ms. Edwards,
			 Ms. Castor of Florida,
			 Mr. Hastings of Florida, and
			 Mr. West) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Controlled Substances Act to provide for
		  increased penalties for operators of pill mills, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pill Mill Crackdown Act of
			 2011.
		2.Penalties for
			 operation of a pill millSection 401(b) of the Controlled Substances
			 Act (21 U.S.C. 841(b)) is amended by adding at the end the following:
			
				(8)In the case of a violation of subsection
				(a) involving distribution of a controlled substance in schedule II or schedule
				III by the operator of a pill mill, such operator shall be imprisoned as
				provided in this subsection (except that the term of such imprisonment shall be
				double the term otherwise applicable), fined as provided in this subsection
				(except that such fine shall be in an amount triple the amount otherwise
				applicable), or
				both.
				.
		3.Distribution to
			 persons under age twenty-oneSection 418 of the Controlled Substances Act
			 (21 U.S.C. 859) is amended by adding at the end the following:
			
				(c)Pill mill
				operatorsIn the case of a
				person who commits an offense punishable under section 401(b)(8), this section
				shall be applied by substituting thrice for twice
				in each of subsections (a) and (b).
				.
		4.Alternative fine
			 not applicable to pill mill operatorsSection 415 of the Controlled Substances Act
			 (21 U.S.C. 855) is amended by striking In lieu of and inserting
			 the following: Except in the case of an offense punishable under section
			 401(b)(8) or 418(c), in lieu of.
		5.Sense of Congress
			 regarding criminal forfeiture of the property of pill mill
			 operatorsIt is the sense of
			 Congress that an offense punishable under section 401(a)(8) of the Controlled
			 Substances Act (21 U.S.C. 841(a)(8)) is a violation for which certain property
			 is subject to forfeiture to the United States under section 413 of such Act (21
			 U.S.C. 853).
		6.Use of certain
			 forfeited property for the operations of the Office of National Drug Control
			 PolicySection 413(h) of the
			 Controlled Substances Act (21 U.S.C. 853(h)) is amended by adding at the end
			 the following: In the case of property ordered forfeited under this
			 section by reason of a conviction for an offense punishable under section
			 401(b)(8) or 418(c), the proceeds from any disposition under this subsection of
			 such property shall be used, in addition to amounts previously made available
			 in appropriations Acts, for the programs under section 399O, 1911, and 1921 of
			 the Public Health Service Act..
		7.Transfer between
			 schedules of certain substances
			(a)Schedule II in
			 section 202 of the Controlled Substances Act (21 U.S.C. 812) is amended by
			 adding at the following:
				
					(d)Unless specifically excepted or unless
				listed in another schedule, any material, compound, mixture, or preparation
				containing limited quantities of any of the following narcotic drugs, or any
				salts thereof:
						(1)Not more than 300
				milligrams of dihydrocodeinone per 100 milliliters or not more than 15
				milligrams per dosage unit, with a fourfold or greater quantity of an
				isoquinoline alkaloid of opium.
						(2)Not more than 300
				milligrams of dihydrocodeinone per 100 milliliters or not more than 15
				milligrams per dosage unit, with one or more active, nonnarcotic ingredients in
				recognized therapeutic
				amounts.
						.
			(b)Schedule III in
			 section 202 of the Controlled Substances Act (21 U.S.C. 812) is amended by
			 striking the following:
				
					(3)Not more than 300
				milligrams of dihydrocodeinone per 100 milliliters or not more than 15
				milligrams per dosage unit, with a fourfold or greater quantity of an
				isoquinoline alkaloid of opium.
					(4)Not more than 300
				milligrams of dihydrocodeinone per 100 milliliters or not more than 15
				milligrams per dosage unit, with one or more active, nonnarcotic ingredients in
				recognized therapeutic
				amounts.
					.
			
